 Case 8:16-ml-02693-JLS-KES Document 299 Filed 01/15/19 Page 1 of 3 Page ID #:6667




 1 Eric H. Gibbs (Bar No. 178658)
   Andre M. Mura (Bar No. 298541)
 2
   Linda Lam (Bar No. 301461)
 3 GIBBS LAW GROUP LLP
 4 505 14 Street, Suite 1110
         th

   Oakland, CA 94612
 5 Telephone: (510) 350-9700
 6 Facsimile: (510) 350-9701
   ehg@classlawgroup.com
 7 amm@classlawgroup.com
 8 lpl@classlawgroup.com
 9 Joseph W. Cotchett (Bar No. 36324)
10 Adam J. Zapala (Bar No. 245748)
   Adam J. Trott (Bar No. 275520)
11
   COTCHETT, PITRE & McCARTHY, LLP
12 840 Malcolm Road, Suite 200
13 Burlingame, CA 94010
   Telephone: 650-697-6000
14 Facsimile: 650-697-0577
15 jcotchett@cpmlegal.com
   azapala@cpmlegal.com
16 atrott@cpmlegal.com
17
     Plaintiffs’ Co-Lead Counsel
18
                        UNITED STATES DISTRICT COURT FOR THE
19                         CENTRAL DISTRICT OF CALIFORNIA
                                 SANTA ANA DIVISION
20
      IN RE: VIZIO, INC., CONSUMER      Case No. 8:16-ml-02693- JLS (KESx)
21    PRIVACY LITIGATION
                                        PLAINTIFFS’ SUPPLEMENTAL
22    This document relates to:         REVISED CLASS NOTICE FORM (TV
23                                      Notice only)
      ALL ACTIONS
24                                      Dept:      Courtroom 10-A
25                                      Judge:     Hon. Josephine L. Staton
26
27
28


              PLAINTIFFS’ SUPPLEMENTAL REVISED CLASS NOTICE FORM
                                  (TV NOTICE ONLY)
                            Case No. 8:16-ml-02693-JLS (KESx)
 Case 8:16-ml-02693-JLS-KES Document 299 Filed 01/15/19 Page 2 of 3 Page ID #:6668




 1        Pursuant to the Court’s Order Granting Plaintiffs’ Motion for Preliminary Approval
 2 of Class Action Settlement (Doc. 297), and to supplement Plaintiffs’ Revised Class Notice
 3 Forms (Doc. 298), Plaintiffs respectfully file a revised version of the TV notice, received
 4 today from Defendants, so that it is available on PACER. The edits are described in
 5 yesterday’s filing. (Doc. 298, at 1 & n.1).
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
     Date: January 15, 2019                Respectfully submitted,
20
21                                           GIBBS LAW GROUP LLP
22
                                             /s/ Andre M. Mura
23
                                             Eric H. Gibbs
24                                           ehg@classlawgroup.com
                                             Andre M. Mura
25                                           amm@classlawgroup.com
                                             Linda Lam
26                                           lpl@classlawgroup.com
                                             505 14th Street, Suite 1110
27                                           Oakland, CA 94612
                                             Tel: (510) 350-9700
28                                           Fax: (510) 350-9701
                                           1
            PLAINTIFFS’ SUPPLEMENTAL REVISED CLASS NOTICE FORM
                                (TV NOTICE ONLY)
                          Case No. 8:16-ml-02693-JLS (KESx)
 Case 8:16-ml-02693-JLS-KES Document 299 Filed 01/15/19 Page 3 of 3 Page ID #:6669




 1
                                      COTCHETT, PITRE & MCCARTHY, LLP
 2
 3                                    /s/ Adam J. Zapala
                                      Joseph W. Cotchett
 4                                    jcotchett@cpmlegal.com
 5                                    Adam J. Zapala
                                      azapala@cpmlegal.com
 6                                    840 Malcolm Road, Suite 200
 7                                    Burlingame, CA 94010
                                      Tel: (650) 697-6000
 8
                                      Fax: (650) 697-0577
 9
                                      Co-Lead Counsel for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
         PLAINTIFFS’ SUPPLEMENTAL REVISED CLASS NOTICE FORM
                             (TV NOTICE ONLY)
                       Case No. 8:16-ml-02693-JLS (KESx)
